Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 1 of 29

OBIWULU, ONYEKA CLEMENT
A 215817390

DHS/ICE/GEO DETAINED
FILED

ICE PROCESSING CENTER SnTED tate petro COURT

3130 NORTH OAKLAND STREET. DENVER, COLORADO

AURORA CO. 80010. APR 16 2015

JEFFREY P. CORNELL
9 -(V-01118

DISTRICT COURT OF COLORADO
CLERK OF THE COURT

 

ALFRED A. ARRAJ UNITED STATES COURTHOUSE.

901 19th STREET, ROOM A105
DENVER, CO. 802943589

 

In the Matter Of:

OBIWULU,ONYEKA CLEMENT File no. A 215817390

In removal proceedings

 

PETITION FOR REVIEW

 

APRIL 12, 2019
[ 9
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 2 of 2

OBIWULU, ONYEKA CLEMENT
#215817390
3130 N OKKLAND STREET

AURORA CO. 80010.
Clerk Of The Court

Alfred A. ARRAJ United States
Courthouse,
901 19th Street, Room A105

Denver, Co. 802943589

PETITION FOR REVIEW
My name is Obiwulu Onyeka Clement, i ama citizen of Nigeria.

I am 25 years Old, i am also an arriving alien who entered into
the united state on August 22 2018 for the purpose of asylum and

protection,

After i entered, i was intervied by Asylum Officer where i obt-
ained a possitive credible fear base on religion and the fear of

torture/., When i discovered that i am eligible for parole, i sub-
mitted my sponsors document foe release sO ican go out and fight

Immigration Judge denied me of Asylum to which i appealed to BIA
on December 28 2018 and it is still pending. My family miss me

and the Church needs me too.
When i went to the Liberary, i saw some guidlines of The HABEAS

months now,
So i quickly requested for Custody Redetermination Hearing in

Bona proceeding to which was acceptyed and i was given a court
date to appear on April 01 2019 in Bona proceding. But the immig-
ration Judge who conducted ti my immigration detention hearing
denied my Bond and did née: require the government to meet its
burden of Showing by clear and convincing evidence that i was eithey
a flight risk or a danger to the community before refusing to
release me on Bond.

I appealed to the BIA for the Bond denial that was unlawfully
denied aS i was denied my Tight for due proccess of law, but
the BIA did not schedule any hearing date or even a brief for

me. for more than 2 weeks now.

 
 

_ Cas
e 1:19-cv-01213-SKC Document 1 Filed 04/16/19 USDC ;, Golorad
Please i kindly ask the Court to consider my Petition nd GAGES OF 29

my release.
q{ have no bars in my credible fear that indicates of any a

crime.
i will stay with my uncle if am release at APT2 2355 Sally

street eakland Ca. 94612.

Thanks Oo -
Date oi ie \\ OCR win ON YERPC Cc.

Respondent pro se

Signatur

 

 

Certificate Of Service
Rw IL, ONTO Cc: hegy@by certify that a copy of

the attached was submitted to ICE litigation for DHS District

Counsel at thge following address (Wel 4) Cast Cote Auer Ceihy aera,
on the date indicated bellow. Co Hit 1 56 63U
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 4 of 29

a o

“
" US. Department of Justice

Executive Office for Immigration Review
Board of Immigration Appeals

OMB# 1125-0003
Fee Waiver Request

 

 

CAwuly Quyeser —

Name:

#25K/2 3 FO

‘Alien Number (“A” Number):

 

If more than one alien is included in your
appeal or motion, only the lead alien need} -
file this form. This form is to be signed by|-
the alien, not the alien’s attorney or repre-
sentative of record.

 

 

 

L Obunbuly i MOYER C deotare under penalty of perjury, pursuant to 28 U.S.C. section

1746, that I am the petson above and that I am unable to pay the fee. I believe that my appeal/motion is valid, and I
declare that the following information is true and correct to the best of my knowledge:

Assets
Wages, Salary 6 fe 42 /month
Other Income : $ ‘month

(business, professional services, self-
eniployed/independeént contracting,
rental payments, etc.)

Cash $ ~_O?

$_ Pome

Checking and/or Savings
(real estate, automobile(s),
stocks, bonds, etc.)
Other Financial Support $ N one /month
(public assistance, alimony,
child support, gift, parent,

spouse, other family members, etc.)

Under the Paperwork Reduction Act, a person is not required to
respond to a collection of information unless it displays a valid OMB
control number. We try to create forms and instructions that are
accurate, can be easily understood, ‘and which impose the least
possible burden on you to provide us with information. The estimated
average time to complete this form is one (1) hour. If you have
comments regarding the accuracy of this estimate, or suggestions for
making this form simpler, you can write to the Executive Office for
Immigration Review, Office of the General Counsel, 5107 Leesburg
Pike, Suite 2600, Falls Church, Virginia 22041.

Privacy Act Notice

The information on this form is requested to determine if you have
established eligibility for the fee waiver’you are seeking. The legal
right to ask for this information is located at 8 C.F.R. § 1003.8(a)(3).
EOIR may provide this information to other Government agencies.
‘Failure to provide this information may result in denial of your
request.

Expenses (including dependents)

5 OS enh

Housing

(rent, mortgage, etc.)
Food § AVF month
Medical/Health $ NUN jmonth

Utilities $ (OMX month
(phone, electric, gas,
water, etc.)

$ Yor € /month

Transportation
Debts, Liabilities $NU 1 fmonth
Other g Ur month

 

[VE] 2019

Date

 

 

Attorney or Representative (if any):
I hereby attest that I have reviewed the details provided herein and I am
satisfied that this fee waiver request is riiade in good faith.

 

Signature of Attomey or Representative Date

 

Print Name r

 

FamEQIR-26A +
Rev. July 2015
 

 

Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 5 of 29

@ r DEPARTMENT OF HOMELAND SECURITY
 f NOTICE TO APPEAR

 

In removal proceedings under section 240 of the Immigration and Nationality Act: /
* ce File No. A215 817 390

In the Matter of:

Respondent: — ONYEKA C. OBIWULU currently residing at:

DENVER CONTRACT DETENTION FACILITY, 3130 NORTH OAKLAND STREET AURORA, CO 80010
(Number, street, city and ZIP code) 303-361-6612
(Area code and phone number)

You are an arriving alien.
You are an alien present in the United States who has not been admitted or paroled. You are an applicant for admission.

You have been admitted to the United States, but are removable for the reasons stated below.

The Department of Homeland Security alleges that:
1) You are not a citizen or national of the United States.

2) You are a native of NIGERIA and a citizen of NIGERIA ;

3) You applied for admission at SAN YSIDRO PORT OF ENTRY on 08/22/18 ;

4) You did not then possess or present a valid unexpired immigrant visa, reentry permit, border
crossing identification card, or other valid entry document.

On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following

provision(s) of law:
Section 212(a) (7) (A) (1) (I) of the Immigration and Nationality Act (Act), as amended, as an
immigrant who, at the time of application for admission, is not in possession of a valid
unexpired immigrant visa, reentry permit, border crossing card, or other valid entry document
required by the Act, and a valid unexpired passport, or other suitable travel document, or
document of identity and nationality as required under the regulations issued by the Attorney

General under section 21l(a) of the Act...
‘

}

/

x] This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
persecution or torture.

[| Section 235(b)(1) order was vacated pursuant to: [] 8CFR 208.30 CJ 8CFR 235.3(b)(5)(iv)

YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:

3130 NORTH OAKLAND STREET AURORA, CO 80010

(Complete Address of immigration Court, including Room Number, if any)
on at to show why yoy should not be removed from the United States based on the

(Date) (Time)
4
SUPERVISORY ASYLUM OFFICER

charge(s) set forth above.
(Signature and Title of Issuing Officer)

SEP {2 2018

METAIRIE, LA
(City and State)

Date

 

I

DHS Form i-862 (5/17) See reverse for important information Page 1 of 2
. {

 

 
a

Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 6 of 29

 

Notice to Respondent

4

Warning: Any statement you make may be used against you in removal proceedings.
Ppear served upon you is evidence of your alien registration while you are under removal proceedings.

t

Alien Registration: This copy of the Notice to A
You are required to carry it with you at all times.

Representation: If you so choose, you may be represented in this proceeding, at no expense to the Government, by an attorney or other individual
authorized and qualified to represent persons before the Executive Office for immigration Review, pursuant to 8 CFR 1003.16. Unless you so request,
no hearing willbe scheduled earlier than ten days from the date of this notice, to allow you sufficient time to secure counsel. A list of qualified attorneys
and organizations who may be available to represent you at no cost will be provided with this notice. a

Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents, which you desire to have considered
in connection with your case. If you wish to have the testimony of any witnesses considered, you should arrange to have such witnesses present at the

hearing.

At your hearing you will be given the opportunity to admit or deny any or ail of the allegations in the Notice to Appear and that you are inadmissible or
removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine any
evidence presented by the Government, to object, on proper legal grounds, to the receipt of evidence and to cross examine any witnesses presented by
the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.

You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the
Privilege of departure voluntarily. You will be given a reasonable opportunity to make any such application to the immigration judge.

Failure to appear: You are required to provide the DHS, in writing, with your full mailing address and telephone number. You must notify the
Immigration Court and the Department of Homeland Security immediately by using Form EOIR-33 whenever you change your address or telephone
number during the course of this proceeding. You will be provided with a copy of this form. Notices of hearing will be mailed to this address. If you do
not submit Form EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not be
required to provide you with written notice of your hearing. If you fail to attend the hearing at the time and place designated on this notice, or any date
and time later directed by the Immigration Court, a removal order may be made by the immigration judge in your absence, and you may be arrested and

detained by the DHS.

Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal, you must surrender for removal to your focal DHS
Office, listed on the internet at http://www.ice.gov/contact/ero, as directed by DHS and required by statute and regulation. Immigration regulations at 8
CFR 1241.1 define when the removal order becomes administratively final. If you are granted voluntary departure and fail to depart the United States as
required, fail to post a bond in connection with voluntary departure, or fail to comply with any other condition or term in connection with voluntary
departure, you must surrender for removal on the next business day thereafter. If you do not surrender for removal as required, you will be ineligible for
all forms of discretionary relief for as long as you remain in the United Stated and for ten years after departure or removal. This means you will be
ineligible for asylum, cancellation of removal, voluntary departure, adjustment of Status, change of nonimmigrant status, registry, and related waivers for
this period. If you do not surrender for removal as required, you may also be criminally prosecuted under section 243 of the Immigration and Nationality

Act (the Act).
U.S. Citizenship Claims: ff you believe you are a United States citizen, please advise DHS by calling the ICE Law Enforcement Support Center toll
free at (855)448-6903

 

Request for Prompt Hearing

To expedite a determination in my case, | request this Notice to Appear be filed with the Executive Office of Immigration Review as soon as possible |
waive my right to a 10-day period prior to appearing before an immigration judge and request my hearing be scheduled.

 

Before:
(Signature of Respondent)

Date:

 

 

(Signature and Title of Immigration Officer)

Certificate of Service

This Notice To Appear was served on the respondent by me on _ in the following manner and in compliance with section
239(a)(1) of the Act.
In person [] by certified mail, returned receipt # requested [] by regular mail

Attached is a credible fear worksheet.
Attached is a list of organization and attorneys which provide free legal services.

The alien was provided oral notice in the language of the time and place of his or her hearing and of the

consequences of failure to appear as provided in section 240(b)(7) of the Act

 

 

(Signature of Respondent if Personally Served) (Signature and Title of Officer)

 

 

 

|

DHS Form !-862 (5/17) Page 2 of 2

 

 
 

Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 7 of 29
f oo
( (

\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Departmentyof Homeland Security ;
U.S. Citizenship and Immigration Services Record of Determination/Credible Fear Worksheet
DEN ZOL 215 817 390 OBIWULU
District Office Code Asylum Office Code Alien’s File Number | Alien’s Last/ Family Name: |
Grobelski Tiffany | Nigeria mo
Asylum Officer’s Last Name Asylum Officer’s First Alien’s Nationality
Name
All statements in italics must be read to the applicant
SECTION I: . INTERVIEW PREPARATION
I] 08/22/18 12 San Ysidro, CA
Date of arrival [MM/DD/YY] Port of arrival
13 08/22/18 14 Denver Contract Detention Facility, Aurora, CO
Date of detention [MM/DD/Y Y] , Place of detention
Ls 08/25/18 ; 1.6 n/a
Date of AO orientation [MM/DD/YY] If orientation more than one week from date of detention, explain delay
17 09/11/18 18  ZOL
Date of interview [MM/DD/YY] Interview site
19 x] Applicant received and signed Form M-444 and relevant pro bono list on 08/25/18

 

Date signed [MM/DD/YY]

1.10 Does applicant have consultant(s)? [] Yes ] No
1.11 If yes, consultant(s) name, address, telephone number and relationship to applicant

 

 

1.12 Persons present at the interview (check which apply) ‘
113 C] Consultant(s)
14) [] Other(s), list:
115] No one other than applicant and asylum officer

 

 

 

 

 

 

 

 

1.16 Language used by applicant in interview: English

117 nla [1 Yes [ No
Interpreter Service, Interpreter ID Number. Interpreter Has Forms Time Started Time Ended

1.18 OU ves [J No
Interpreter Service, Interpreter ID Number. Interpreter Has Forms Time Started Time Ended

119 Cl Yes [1 No ‘
Interpreter Service, Interpreter ID Number. Interpreter Has Forms Time Started Time Ended

1.20 [] Interpreter was not changed during the interview

121 [J Interpreter was changed during the interview for the following reason(s):
1.22 [] Applicant requested a female interpreter replace a male interpreter, or vice versa
1.23. [] Applicant found interpreter was not competent 1.24 (_] Applicant found interpreter was not neutral
1.25 [] Officer found interpreter was not competent 126 [] Officer found interpreter was not neutral

1.27 [] Bad telephone connection
1.28  [k] Asylum officer read the following paragraph to the applicant at the beginning of the interview:

The purpose of this interview is to determine whether you may be eligible for asylum or protection from removal to a country where
you fear persecution or torture. Iam going to ask you questions about why you fear returning to your country or any other country
you may be removed to. It is very important that you tell the truth during the interview and that you respond to all of my questions,
This may be your only opportunity to give such information. Please feel comfortable telling me why you fear harm. U.S. law has
strict rules to prevent the disclosure of what you tell me today about the reasons why you Jear harm. The information you tell me
about the reasons for your fear will not be disclosed to your government, except in exceptional circumstances. The statements you
make today may be used in deciding your claim and in any future immigration proceedings. It is important that we understand each
other. If at any time I make a statement you do not understand, please stop me and tell me you do not understand so that I can explain
itto you. If at any time you tell me something I do not understand, | will ask you to explain.

Form 1-870 (Rev. 11/21/03) N Page |

 
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 8 of 29

( 7 : (

 

a

Alien’s File Number: 215 817 390

 

]

 

 

 

SECTION IL: BIOGRAPHIC INFORMATION
2.1 OBIWULU
Last Name/ Family Name [ALL CAPS]
22 —Onyeka 2.3 Clement
First Name Middle Name
24 05/19/1993 2.5 Gender KK] Male [1 Female

 

Date of birth [MM/DD/Y Y]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26 n/a
Other names and dates of birth used
2.7 Nigeria 28 Nigeria
Country of birth Country (countries) of citizenship (list all)
29 Oloa Ossissa, Delta State, Nigeria
Address prior to coming to the U.S. (List Address, City/Town, Province, State, Department and Country).
2.10 Igbo 2.11 Catholic 212 English, Igbo
Applicant’s race or ethnicity Applicant’s religion All languages spoken by applicant
213 Marital status: Kx] Single [) Married C) Legally separated [1] Divorced [] Widowed
2.14 Did spouse arrive with applicant? ] Yes [J No
215 Is spouse included in applicant's claim? [] Yes L] No
2 16 If currently married (including common law marriage) list spouse’s name, citizenship, and present location (if with applicant,
provide A-Number):
2.17 Children: [J Yes kJ] No
2.18 List any children (Use the continuation section to list any additional children):
Date of birth Name Citizenship Present location (if w/PA, Did child Is child
(MM/DD/YY) . list A-Numbers) arrive with included in
PA? PA’s claim?
Oo OF OQ O
Yes No Yes No
Oo OF Of C]
Yes No Yes No
O O O
Yes No Yes No
Oo OF O
Yes No Yes No
O O O C]
Yes No Yes No
O O QQ C]
Yes No Yes No

 

Form 1-870 (Rev. 11/21/03) N Page 2

 
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 9 of 29

 

 

 

 

, f
t t
[ Alien’s File Number: 215 817 390 |
2.19 Does applicant claim to have a medical condition (physical or mental), or has the officer observed any indication(s) that a
medical condition exists? If YES, answer questions 2.20 and 2.21 and explain below. Ll Yes k] No
2.20 . Has applicant notified the facility of medical condition? a [Cl Yes [J] No
221 Does applicant claim that the medical condition relates to torture? [i Yes [] No

222 — Does the applicant have a relative, sponsor or other community ties, including spouse or [¥] Yes [1] No
child already listed above?
2.23 If YES, provide information on relative or sponsor (use continuation section, if necessary):

 

 

Ikechukwu, Last name unknown friend
Name Relationship
Unknown, Oakland, California 619-573-8043
Address Telephone Number
Kk] Citizen [-] Legal Permanent Resident [] Other

SECTION Hl: CREDIBLE FEAR INTERVIEW

 

The following notes are not a verbatim transcript of this interview.
These notes are recorded to assist the individual officer in making a credible fear determination
and the supervisory asylum officer in reviewing the determination.
There may be areas of the individual’s claim that were not explored or documented for purposes of this threshold screening.

The asylum officer must elicit sufficient information related to both credible fear of persecution and credible fear of torture to determine whether the
applicant meets the threshold screening. Even if the asylum officer determines in the course of the interview that the applicant has a credible fear of
persecution. the asylum officer must still elicit any additional information relevant to a fear of torture. Asylum officers are to ask the following
questions and may use the continuation sheet if additional space is required. If the applicant replies YES to any question, the asylum officer must ask
follow-up questions to elicit sufficient details about the claim in order to make a credible fear determination.

31 a Have you or any member of your family ever been mistreated or threatened by anyone in any country to which you may be returned?

kK] Yes [] No

See interview notes.

b. Do you have any reason to fear harm from anyone in any country to which you may be returned?

kK] Yes [] No

See interview notes.

c. If YES to questions a and/or.b, was it or is it because of any of the following reasons? (Check each of the following boxes that apply).
Cl Race &) Religion O Nationality O Membership in a particular social group [] Political Opinion

See interview notes.

Form 1-870 (Rev 11/21/03) N Page 3

 
Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 10 of 29

f f
4

 

Alien’s File Number: 215 817 390

3.2 [x] At the conclusion of the interview, the asylum officer must read the following to applicant:

If the U.S. Citizenship and Immigration Servicés determines you have a credible fear of persecution or torture, your case
will be referred to an immigration court, where you will be allowed to seek asylum or withholding of removal based on
fear of persecution or withholding of removal under the Convention Against Torture. The Field Office Director in charge
of this detention facility will also consider whether you may be released from detention while you are preparing for your
hearing. [f the asylum officer determines that you do not have a credible Jear of persecution or torture, you may ask an
Immigration Judge to review the decision. If you are found not to have a credible fear of persecution or torture and you
do not request review, you may be removed from the United States as soon as travel arrangements can be made. Do you

have any questions?

3.3 fx] At the conclusion of the interview, the asylum officer must read a summary of the claim, consisting of the responses to Questions
3.1 a-c and information recorded in the Additional Information/Continuation section, to applicant.

****Typed Question and Answer (Q&A) interview notes and a summary and analysis of the claim must be attached to this form for all negative
credible fear decisions. These Q&A notes must reflect that the applicant was asked to explain any inconsistencies or lack of detail on material issues

and that the applicant was given every opportunity to establish a credible fear.
SECTION IV: CREDIBLE FEAR FINDINGS

A. Credible Fear Determination:
Credibility

4] Kk] here-is-a ini ant-pessibilt hatthe-assertions-unde ing he-appheant’s-claim-could be
withholding of removal hearing: App Vi c a nt is found credible .

42 CJ Applicant found not credible because (check boxes 4.3-4.5, which apply):

 

43 O Testimony was internally inconsistent on material issues.
44 (J Testimony lacked sufficient detail on material issues.
45 Testimony was not consistent with country conditions on material issues.

Nexus
4.6 [] Rae 47 [J Religion 48 ([] Nationality 49 CT Membership in a Particular Social Group

(Define the social group):
410 [] Political Opinion 411 [1] Coercive Family Planning [CFP] 4.12 P  No Nexus

Credible Fear Finding

413 Cy Credible fear of persecution established.
OR

4.14 Kx] Credible fear of torture established.
OR

415 [] Credible fear of persecution NOT established and there is not a significant possibility that the applicant could establish eligibility for
withholding of removal or deferral of removal under the Convention against Torture.

B. Possible Bars:
416 [J Applicant could be subject to a bar(s) to asylum or withholding of removal (check the box(es) that applies and explain on the

continuation sheet):
4.17. ((] Particularly Serious Crime 4.18 L] Security Risk 4.19 O Aggravated Felon

420 [1 Persecutor 421 C1 Terrorist 422 oO Firmly Resettled

423 (J Serious Non-Political Crime Outside the United States
4.24 [kK] Applicant does not appear to be subject to a bar(s) to asylum or withholding of removal.

Form 1-870 (Rev 11/21/03) N Page 4
~ Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 11 of 29

C (

LT . En ay

| Alien’s File Number: 215 817 390 |

 

C. Identity:
425 | kx] Applicant’s identity was determined with a reasonable degree of certainty (check the box(es) that applies):

426 [x] Applicant's own-credible statements. (If testimony is credible overall, this will suffice to establish the applicant’s identity with a
reasonable degree of certainty).

4.27 . [-] Passport which appears to be authentic.

4.28 [| Other evidence presented by applicant or in applicant’s file (List):

 

4.29 (| Applicant’s identity was not determined with a reasonable degree of certainty. (Explain on the continuation sheet.)

 

 

 

 

 

SECTION V: ASYLUM OFFICER / SUPERVISOR NAMES AND SIGNATURES

5.1 Tiffany Grobelski ZOL 041 52 5 | \ [. : 53 09/11/2018
Asylum officer name and ID CODE (print) Asylup offi er & signature Decision date

4 Ady odveunt 55 56 oa\aly
Supervisory asylum officer name Supervisor’s signature Date supervisor approved

decision

ADDITIONAL INFORMATION/CONTINUATION

 

 

 

Form 1-870 (Rev. 11/21/03) N Page 5

 
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 12 of 29

 

 

 

 

{ f
. - \ \
A Number: 215 817 390 Interview Date: 09/11/2018
Name: Onyeka C. OBIWULU Asylum Officer: T. Grobelski, ZOL 041
Country: Nigeria Interpreter: n/a
Asylum Office: ZOL Start: 1:49 PM CT Stop: 3:00 PM CT

 

 

 

 

INTRODUCTION :
Hello, my name is Officer Tiffany. I am an asylum officer. I am going to be
asking you some questions to determine if you are eligible to have an asylum
hearing before a judge.

  
 

 
   
   

 

 

Could you please state your name? Onyeka Obiwulu
Clement
So is Clement is your last name My last name is

Obiwulu. Clement is
my middle name

 

Thank you. If our phone connection drops and you only hear silence, please
alert the guard. You may need to walk to the door to get their attention.

Is English your main language? Yes and J also speak
‘ Igbo my local

Nigerian language

 

 

Are you comfortable proceeding in English today Yes
Let me know if at any point you don’t understand something I am saying or if I Okay
am speaking too fast
You previously indicated that you were afraid to return to your country. Are you | Very scared to return.
still afraid to return? They will kill me

 

 

 

 

 

M-444

<4

     
 

FoF a age TT PCy SOT RE SRN EE EY SE TN FATE
Se See ona oO MOIR eens Ouabe Gane [
Did you receive an explanation of the process for asking for protection and a
list of free attorneys?

  
  
 

 

 
 

 

 

CONFIDENTIALITY -
Everything you say today is confidential, which means it will not be shared outside the U.S.

government.

     
 
 
 
   

 

    

pen a DE HE ATE BORS RINE TRS ag ae eG

You have a right to speak to me alone and in confidence. Are you alone in your
interview room?

Do you have an attorney or a consultant? No

During this interview, you have the right to be represented by an attorney orto _| I can proceed alone
consult with any person. Would you like to proceed with this interview without
an attorney or consultant or would you like to reschedule so that you have time
to find an attorney?

        

 

 

 

 

 

 

 

 

A Number: 215 817 390 Interview Date: 09/11/2018
Asylum Officer: T. Grobelski, ZOL 041 Page 1 of 7

 
Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 13 of 29

s
é
\

SECTION 1.28

I am now going to read you an explanation of the purpose of the interview and a few. instructions. Officer

’ reads Section 1.28 of the [-870 to the applicant:

The purpose of this interview is to determine whether you may be eligible for asylum or protection from removal to a
country where you fear persecution or torture. | am going to ask you questions about why you fear returning to your
country or any other country you may be removed to. It is very important that you tell the truth during the interview
and that you respond to all of my questions. This may be your only opportunity to give such information. Please feel
comfortable telling me why you fear harm. U.S. law has strict rules to prevent the disclosure of what you tell me today
about the reasons why you fear harm. The information you tell me about the reasons for your fear will not be disclosed
to your government, except in exceptional circumstances. The statements you make today may be used in deciding

your claim and in any future immigration proceedings. It is important that we understand each other. If at any time |
make a statement you do not understand, please stop me and tell me you do not understand so that I can explain it to
you. If at any time you tell me something I do not understand, I will ask you to explain.

 
   

 

 

 

Are you able to understand me so far?

Do you understand what was just r Tr to ee mT Yes
Do you have any questions about it? No
Yes

 

APPLICANT meee

  

React

Leen

ens:

REO & r Brat 3
Saeco on RCE i eu ee R

Before we begin, I a ame you under oath. Please raise your wright tian

 

 

the truth, the whole truth, and nothing but the truth?

Do you swear or affirm that all the statements you are about to make will be

lI swear

 

 

Thank you. You may lower your hand.

 

 

 

BACKGROUND INFORMATION

  

[see I-870 for additional biographic information]

SRE Ue LC ee

 

 

How have you been treated while at the detention

lam fine, I am happy that I am safe here. I’ve been

 

 

Did you enter the U.S. with any family members?

center? treated good
Do you have any medical conditions affecting you | No
today?

No

 

Where did you live in Nigeria

It’s like a bush community Oloa Ossissa, Delta
State

 

Have you ever lived in Ile Ife?

No. that’s not in Delta State

 

Have you ever lived outside of Delta state

No, only when I went to bible school in Lagos but
after that I came back to Delta state

 

What is your religion

Christian, Catholic

 

 

 

I have a ministry with a branch in the United
States. I don’t have their address but I have their
number. Previously I gave the contact information
of Kevin Revern he was a bible school colleague in
Minnesota but I can’t reach them so | am changing
my contact to Ikechukwu, my friend. The little

 

 

 

A Number: 215 817 390
Asylum Officer: T. Grobelski, ZOL 041

Interview Date: 09/11/2018
Page 2 of 7
Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 14 of 29

(

\

7

i
\

 

 

paper I wrote the address on was collected in San
Diego but he lives in California |

 

 

 

FEAR OF PERSECUTION |

Now la am n going to ask you : some "questions
about why you do not want to retum to
your country. You previously indicated
that you are afraid to return. What do you
fear will happen if you return to your
country?

 

  
 

They will kill me

 

 

Who will kill you

Fulani Herdsmen, they control cattle

 

Have they ever harmed or threatened you
before

No but the reason I left Nigeria is that I have only one
brother, Okwi. I never knew my father and I was ten when
my mom died. I only had my brother in Nigeria. All of us |
were born in that Delta state, we are farmers, we have a
large farming system and we sell. So many times Fulani
herdsmen kill people for not committing any offenses. Aug
21 2017 me and my brother went to our farm to spray

weed killer chemicals around 9 o’clock I left my brother
there and went to the ministry. When I was coming back I
saw smoke when I got closer I discovered it was my house.
People said Fulani people burned the house, they said we
kept their cow off of our farm, their cows were eating our
crops. Their 4 cows died because they ate plants with weed
killer so they thought we had a plan to kill their cow. So 1
got back and our house is burning and my brother is lying
dead

 

Is there any other reason they harmed your
brother and your house besides that they
think you killed their cows

Yes. If you try to stop them or report them they kill you.
We kept quiet for a long time because they kill people. But
now they think they killed their cows. I saw them coming
for me with their weapons I had to run away to the
riverside and came out to the city side to meet my friend

 

Let me try again- any other reason they
want to harm you and your brother besides
that they think you killed their cows

No other reason

 

Were you ever harmed or threatened in any
other way in Nigeria

No

 

Anyone else you are afraid of

 

 

No, but Fulani people are all over Nigeria, like half of
Nigeria, like the northern part. So whenever they are
looking for someone they circulate news and they will get
that person. Because when I ran to my friend, my friend
told me they came to his house with my photo. They took
it from my house before they burned it. My friend told me
to leave the country

 

 

 

A Number: 215 817 390
Asylum Officer: T. Grobelski, ZOL 041

Interview Date: 09/11/2018
Page 3 of 7
Case 1:19-cv-01113-SKC Document1 filed 94/16/19 USDC Colorado Page 15 of 29

vakecakol duaust
Mista! we .

gb 2019, +

L
4

os

 

When did you leave Nigeria

August 25 2017

 

When did you enter the US

August 22 2018

 

Where were you for the year in between

Left to Ecuador, to Colombia, to Panama, to Costa Rica,
and J ran out of money

 

Where were you for the longest period of
time

Costa Rica — I was there 8 months

 

Did you have permission to live there

I lived in a refugee camp

 

Did you report what happened to your
brtoerh and house to the police

[applicant laughs] no, that would be a suicide mission. In
Nigeria, Fulani will kill you as soon as you leave the
police station. Fulani is not one person, Fulani is all over

Nigeria

 

Let’s say you did go to the police. Would
the police be willing to help you?

They would ask me who the person was, and Fulani is not
one person. They could not help me. I don’t know what
they would do. They would not do anything that would
help my life.

 

You said the police could not help you.
Why not

Because Fulani are not one person, they would ask me to
go and bring my person. They would tell me to go home,
“if you can’t bring the person and when you go home the
Fulani will kill you.” So | don’t think

 

If 1 am understanding you correctly, you
are saying that the police would send you
home knowing that you would be killed on
the way home. Is that correct

Yes. If you can’t show them exactly who did it they send
you home. They can’t do anything.

 

Is there any other reason Fulani herdsman
are targeting people besides land related

Yes, they are muslim and they hate Christians. They are
always looking for a fight, looking for trouble

 

Has any Fulani herdsman ever said
anything to you about your religion

No

 

Do you know anyone who has been killed
in Nigeria by Fulani herdsman for religious
reasons

Yes, one guy from Anambra state his name is Chimezie.
he was killed because one of the Fulani herdsmen said one
of their members was missing in their area

 

My understanding is that the conflicts with
Fulani Herdsmen is concentrated in the
middle belt in Nigeria. Could you move
somewhere else in Nigeria and live safely?

No place in Nigeria. They have my photo, they are sending
it in Whatsapp to their members. Even when | went to my
preparation for traveling, my uncle in Lagos, I have an
uncle in Lagos, He called me and told me that Fulani
people were circulating my photo in the market. So I don’t
think any place is comfortable in Nigeria

 

Any other harm or threats in Nigeria?

No

 

Anything else you are afraid of

No just the Fulani people. It’s the only problem I’ve ever
had.

 

Anything else you would like me to know
about your case?

 

 

I want to clarify with you about Costa Rica. I had no
money I had to stay there for 8 months so I begged for
money for a while to have money to continue my journey

 

ADDITIONAL NEXUS QUESTIONS

I understand everything that you have told me about so far. Now I am going to ask you a few questions to

 

A Number: 215 817 390
Asylum Officer: T. Grobelski, ZOL 041

Interview Date: 09/11/2018
Page 4 of 7

 
Case 1:19-cv-01113- SKC | MEE TY: lee 04/16/19

r

USDC COloraES, Fane 16 of 29
u®

| Aho She. &

That is why Said no, not harmed

determine if there are other reasons you may fear returning to your country that we have not already
_ talked about. I will ask you if you have ever been harmed or fear harm for specific reasons. Please focus
"on the reason that I am asking you about. If you do not fear harm for that reason, just say no.

 

Besides what we have already talked about, have
you ever been harmed or are you afraid of being
harmed because of your religion?

No, not Because of religion

 

Besides what we have already talked about, have
you ever been harmed or do you fear being harmed
because of your nationality?

No

 

Besides what we have already talked about, have
you ever been harmed or are you afraid of being
harmed because you are Igbo?

No

 

Besides what we have already talked about, have
you ever been harmed or are you afraid of being
harmed because of your political opinions?

No

 

Have you ever been harmed or do you fear being
harmed by a family member?

No

 

Other than what we have already talked about,
have you ever been harmed or do you fear being
harmed because of any special characteristic you
have? [physical trait, particular belief or behavior,

etc.]

No

 

Besides what we have already talked about, have
you been harmed or do you fear being harmed
because you belong to a group that is different or
looked down on in your community?

No, no reason apart from this Fulani thing

 

FEAR OF TORTURE

 

Other than what we have discussed, have you ever
had any problems with the government of your
country? By government I mean police, any public
official, or any person associated with the
government.

 

Other than what we have discussed, are you afraid
of anyone who works for the government of your
country, including the police?

 

Do you have any reason to believe that the
government or police of your country would cause
you severe harm or torture you if you return?

No. the police cannot torture or harm you but
sometimes they don’t care, they don’t help

 

Is that what you were talking about before, that
they would send you away if you asked for help?

 

 

Yes, that’s the Nigerian police they laugh at you
they would mock you and say go home, everyone
is afraid of the Fulani, bring the person here or go
home. I want to tell you something, even our
president Buhari is from the Fulani ethnic group in

 

 

A Number: 215 817 390
Asylum Officer: T. Grobelski, ZOL 041

Interview Date: 09/11/2018 -
Page 5 of 7

 
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 17 of 29

+ oo
i ‘

4
\ 4
re ‘

 

Nigeria. We look to him to stop the problem but he
has done nothing and everyone is tired. :

 

 

 

ORY BARS

te

     
    

   

Seow , a fies ech, PS gM Renan eget? ie de EE Eth PTY oats Riese
Other than your current detention, have you ever been arrested in any country [applicant asks for
including your own? clarification several

times] no

   

 

Have you ever been accused of committing any crime in any country, including | In Nigeria the Fulani
people accused me of

killing their cow
intentionally but it

your own?

was not intentional |
was just using the
weed killer

 

Besides that have you ever been accused of a crime no
Have you ever done anything to harm or injure another person or helped anyone No
to harm or injure another person?

Have you ever served in the police or the military?
Have you ever had permission to live in any country other than your own? No
Have you ever been a member of or supported a group which promotes violence | No
or uses weapons?

Have you ever spent any time in northern Nigeria

 

 

 

 

 

In Northern Nigeria?
No

Have you ever done anything that anyone might consider a terrorist activity? No

 

 

 

 

 

CASE SUMMARY
I will now read you a brief summary of what you told me today. Please wait until I have read the entire

summary before you make any comments.

 

You testified that you fear you will be killed by Fulani herdsmen if you return to Nigeria. In August
2017, your home was burned and your brother was killed by Fulani herdsmen who thought you had
intentionally killed their cows. You did not report what happened to the police, because Fulani herdsmen
are known to kill people who do that. You testified that if you had gone to the police, the police would
have mocked you and told you to leave, because you would not have been able to identify exactly who
perpetrated the crime against your family. The police would have sent you away knowing that you would
be killed. The Fulani herdsmen who harmed your brother have your picture and are circulating it on
What’s App. You heard from your uncle in Lagos that they were looking for you in the market. The
Fulani herdsmen are spread out throughout Nigeria, and therefore you do not think you could live safely
anywhere else. You also testified that you are a Christian and Fulani Herdsmen hate Christians.

 

 

 

No

 

 

 

Do you have any questions or corrections?

 

 

A Number: 215 817 390 Interview Date: 09/11/2018
Asylum Officer: T. Grobelski, ZOL 041 Page 6 of 7

i
Case 1:19-cv-01113-SKC Document 1 Filed 04/16/19 USDC Colorado Page 18 of 29

nae are aes eee Iam now going to read you an explanation of what (Officer reads 3. rn
will happen after this interview. Officer reads: No

If the U.S. Citizenship and Immigration Services determines you have a credible
fear of persecution or torture, your case will be referred to an immigration
court, where you will be allowed to seek asylum or withholding of removal
based on fear of persecution or withholding of removal under the Convention
Against Torture. The Field Office Director in charge of this detention facility
will also consider whether you may be released from detention while you are
preparing for your hearing. If the asylum officer determines that you do not
have a credible fear of persecution or torture, you may ask an Immigration
Judge to review the decision. If you are found not to have a credible fear of
persecution or torture and you do not request review, you may be removed from
the United States as soon as travel arrangements can be made. Do you have

 
 
 

 

    

any questions?
Do you understand what was read to you? yes
Do you have any other questions before we finish? no

 

 

 

 

 

 

Conclusion
e This is the end of the interview. Please place the phone on the desk in front of you, but do not

hang up the phone. Let the officer know you are done.

 

[ INTERVIEW CONCLUDED: 3:00 PM CT

 

 

A Number: 215 817 390 . Interview Date: 09/1 1/2018
Asylum Officer: T. Grobelski, ZOL 041 Page 7 of 7
 

FT6—Lo-om a

       

PUY a1w)s DOW ‘enssis0 exeig

 

e 19 of 29-—-————

 

a HWE >) = 7 @$14 eweuing)
POs aay PY YY. mi “JOUIOW Jo aweU jing “9
(ssaye; dig. aft al U Xt (Al mn 9 O

 

(sa4 eutewng)
lsawayD Lvawaqs ‘mmm } GO OWI Jo aweu tina “s .

 

 

 

OBE iHAsUMOL 2lvE WOIFY TM MS “UMIg yo eed ‘y - :

sea, inuoy heq \
Sb SOQ 4S PIIOMPO *¢ :xeg ‘z

(sseney ¥O01q uy) / yee SHOW

 

a . MPRY/-J Sueuing) :
19 WHAID VDA (Qa, oo PRY " a0) ‘OWEN IINg "|

  

  

 

 

 

 

@11U8D Uojenala, i ~ ae
2p. “Ps Oe

Ho PoialsiBor uoeq sey ujesoy pei ye ee YOU YO-Syesep Unig afte Ayao 0} sj sty
- MY RE a ,
“ON Anug steak oun ont’, \. > as . ang ;
Ev]QSET sp IS AE 0 FSD

Are dy HOI Be PGS V7

SI Sry eBeyajumoy

4equinyn SeoyE5 : “4 D d

a an BEADS cued uonensiGoy |.

2661 $0 69 da100g (uonens)Gay Mosindwo5) °93@ ‘syjeep pue SULIg ay) Jepun panss) }

9€z0 u IZA “ONT HL AO ALVOUWILYAD
NOISSTINIWOO NOLLY'1NdOd TWNOLLVN

VIYASIN 40 SINENdaY WwusAdss

-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado P

oaVNIDIMO

v1 6 ‘uonnoesoid ©7 0142 }] S} osjey aq 033)
AHIMouy ‘ens se SEDYNIGS payysjey e sosn
MD) 30 eyeoy109 SIU} UO gueiNoTed ey, jo
ye SOyIs}e4 (1) oum uosed huy ‘NOIMTIV>

2/e"q uo y

 

 

 

1
“sy

 

hy

id

> OW

|=)

J

419/424)

2/
Case 1:19-cv-01113-SKC Documenti Filed 04/16/19 USD

i,
i

i
é
i

C Colorado Page 20 of 29

O . ©

ee

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
AURORA, CO

FILE: A215-817-390
IN THE MATTER OF:

OBIWULU, ONYEKA C

RESPONDENT

IN REMOVAL PROCEEDINGS

ORDER OF THE IMMIGRATION JUDGE
WITH RESPECT TO CUSTODY

Request having been made for a change in the custody status of
respondent pursuant to 8 CFR 236.1(c), and full consideration
having been given to the representations of the Department of
Homeland Security and the respondent, it is hereby

* ORDERED that the request for a change in custody status be
denied.

ORDERED that the request be granted and that respondent be:
released from custody on his own recognizance

released from custody under bond of $ :

i OTHER Nivisies, ATLA

q

Copy of this decision has been served on the respondent and the

Department of Homeland Security.
PAE, _ Tn

a \ oo \
APPEAL: Cwaived ~~ Ges)rvedi i Ney
Tas —
patsy {
AURORA -- AURORA IMMIGRATION COURT
ft L. cyt a Lo
O4 Oi é fal Ly |
Date: / /_f ] ff { .
ote SS et IMAL fl CAMEL.
ty I: [ NINA M. CARBONE
| Aue. bi tv eave. Immigration Judge

 

|
Vy ey
| {

Al. “ Jt K]

XS

A Seen)

 
THIS DOCUMENT WAS RVED BY: MAIL (M) PERSONAL SERVICE (
TO: [ ] ALIEN WALIEN c/o Custodial Officer [ ] ALIEN's ATT AE pus
DATE * Lo BY: COURT STAFF
Attac : [ ] EOIR-33 [ ] EOIR-28 [ ] Legal vices List [ ] Other
j 1
Lg SRR ce aD Dee ee Fgi tines aceuse RE TE Ferme S ~Wan

Case *19-cv 01113 Sif Document 1 Filed 04/16/19 USPC,Colorado Page 21 of 29

SN

Sy :

   

IMMIGRATION COURT
3130 N. OAKLAND ST.
AURORA, CO 80010

OBIWULU, ONYEKA C

DHS / ICE / GEO

3130 N Oakland St

Aurora, CO 80010

FILE: A215-817-390 ay
RE: OBIWULU, ONYEKA C

NOTICE OF CUSTODY REDETERMINATION HEARING IN IMMIGRATION PROCEEDINGS

___...PLEASE TAKE NOTE. THAT, » THE ABOVE CAPTIQNED CASE HAS BEEN... . coats ea.
"= “BGR EDULED/RESCHEDULED FOR A CUSTODY REDETERMINATION HEARING | BEFORE” ThE

IMMIGRATION COURT ON Apr 1, 2019 AT 09:30 A.M. AT THE FOLLOWING ADDRESS:

3130 N. OAKLAND ST.
AURORA, CO 80010

YOU MAY BE REPRESENTED IN THIS PROCEEDING, AT NO EXPENSE TO THE GOVERNMENT,
BY AN ATTORNEY OR OTHER INDIVIDUAL AUTHORIZED AND QUALIFIED TO REPRESENT
PERSONS BEFORE AN IMMIGRATION COURT. IF YOU WISH TO BE REPRESENTED, YOUR
ATTORNEY OR REPRESENTATIVE SHOULD APPEAR WITH YOU AT THIS HEARING.

FOR INFORMATION REGARDING THE STATUS OF YOUR CASE, CALL TOLL FREE
1-800-898-7180 OR 240-314-1500.

 

CERTIFICATE OF SERVICE

   
 
 
 

 

 
 

-~——-—--Gasg-1:19-cv-01113-SKC__Document.1__Filed.04/16/19_ USDC Colorado Page 22 of 29 _

. t
’e

‘
a
b.

Tt ee

O O CY lyg2

( (

IMMIGRATION COURT
3130 N. OAKLAND ST., AURORA
Conducted by: Telephone/Video Conference
In the Matter of
Case No.: A215-817-390
OBIWULU, ONYEKA C
Respondent IN REMOVAL PROCEEDINGS

ORDER OF THE IMMIGRATION JUDGE

This is a summary of the oral decision entered on Dec 17, 2018.
This memorandum is solely for the convenience of the parties. If the
proceedings should be appealed or reopened, the oral decision will become
-the-official opinion.in the case... .¥. wetennnnteen igsgep tres een ee theagies
The respondent was ordered removed from the United States to SOME
or in the alternative to . “
Lr Respondent's application for voluntary departure was denied and
respondent was ordered removed to or in the —
alternative to
{ ] Respondent's application for voluntary departure was granted until
upon posting a bond in the amount of $
with an alternate sorder of removal to
peopondent's application¥£63:.

Asylum was ( granted’ —Jdenied( }withdrawn. *
{JT Withholding of removal was ( )granted (#Jdenied ( )withdrawn.
{ ] A Waiver under. Section was ( )granted ( )denied ( )withdrawn.
{ ] Cancellation of removal under section 240A(a) was ( )granted { ) denied
( )withdrawn.
Respondent's application for:
{ ] Cancellation under section 240A(b) (1) was ( ) granted ( ) denied

( ) withdrawn. If granted, it is ordered that the respondent be issued
all appropriate documents necessary to give effect to this order.
Cancellation under section 240A(b) (2) was ( )granted ( )denied
( )withdrawn. If granted it i's ordered that the respondent be issued
all appropriated documents necessary to give effect to this order.
[ } Adjustment of Status under Section was ( )granted ( )denied
( )withdrawn. If granted it is ordered that the respondent be issued
all appropriated. documents necessary to give effect to this order.

_
roy

[ ] Respondent's application of { ) withholding of removal ( ) deferral of
removal under Article III of the Convention Against Torture was ,
( *) granted (‘') denied ( ) withdrawn. , ‘

Respondént's status was rescinded under section 246.

Respondent is admitted to the United States as a until

As a condition of admission, respondent is to post a §$ _ bond.

Respondent knowingly filed a frivolous asylum application after proper

notice.

[ ] Respondent was advised of the limitation on discretionary relief for
failure to appear as ordered in the Immigration Judge's oral decision.

{ ] Proceedings were terminated.

{ ] Other: / .

Admin Control Court: Immigration Court, 3130 N. OAKLAND,ss -, AURORA, CO,80010

iy fl WNL

 

 

Date: Dec 17, 2018 ~

Ne sev ver by he | HUGO RK. MARTINEZ

Immigration Judge

 

a ee

AS

 
 

" .
ep ee ee,

- TO:

28

[

-DATE:.|

 

 
  
 

 

ALIEN, ‘op cu

MALL (i),

iat

stodial; 0

    
   
 

“ALTEW NAME: geriivLu,

   

ONYEKA .C:

    
  

 

[ J. EQIR- 33°

L J- Legat’ ‘Services hist “L }* “Other o

 

 

 

ne J ‘EOIR

 

 

 
oy quostiens

Ip af owe a

240
{

an

f

4 215 Bl7
6760

Filed 04/16/19  USDG: Golorados- Page 24 of 29.
)

ae

y
}

gre Aer
wu) Ox
atached

eas

GF
See the

 PBhalp

PI
CY Cenceras

| 7 GPP AAP CY O13

535.

602

;

hanks

‘

 

 

ace

new

<
§

rae NT

Pid

a

\

EAE
Ee

A

 
Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 USDC Colorado Page 25 of 29

   
 

     
 

 
  

 
  
   

Dest } “cop

   
 

 

  
     

@ muintbér Employer ume sniy_ Gross P, 85281.84 Social Security 5537.04 CA. Stite income Tax 515
001573 SayP A 144 ” Tex Withheld Box 47 of we 7a
Emaleyer's name, eddress, and ZP sede Box 4 of W-2 SUUSO} 803.54
WEST DAKLAND HEALTH Fad. inpome 9992.90 Mosicere Tax 1294.95 9 4 ot we
: INC. Tax Withheld , Withheld
‘ 700 SELENE ST Rox 2 of W2 Box 6 of W-2

CA 94007

    
    
  

2 Your Grogs Pay wae adjusted aa tollows to produce your W.2 Stetement,

 

Ww Tips, other Soule! Secu Medicare CA. State Wages,
Compensiticn  Waply ni Masi Tipe, Et
i Box 1 of W.2 . Box SofW2 Box Sof W.2 Blox 16 of We
i Gross Pay a9,281.84 $9,281.88 89,282 84 89,261.84
Plus on jc-ox 42) L 25.260 25.20 25.20 25.20
Reported W-2 Wages 89,307.04 89,307.04 — 89,307.04 89,307.04
2 ae W-4 Profile. To our Wed Profite | file a new W-4 with your 1 dept
IMMANUEL. SELASSIE Social Seairty Number: 215.28-7992
FRUITVALE AVE Texebla Marty! Status: SINGLE
: Exemotions/Mowances:
; A AE CA 94601 FEDERAL: '

Dawe aoe. uc

Weses, ups, 2 Federal inestne Wax ] {1 Wages, ages, tips, athor cong. 2 Federal inceme tax withheld |
ff “S078 Maes eo | #930704 9992.20
2 NN ee TT og | ee Oe wt MEESTOs | [° S00 oem iene | Socal Y aT Oe
tien weg ae, | eee Sr mtzee.es | [© Mann ores cad tee 7 ears i oe
4 Contre) number Crp. Empieyer vee wrtly @ Contrel numbgr Owl, Com. Employer use oly
901573 eair/vinlszoeo0 A 144 001573 SANF/VLUMB20000 A 144
€ Employers ‘naling, edgves, and ZIP code, e Emileyer’s tame, Sédvees, und ZR cole
WEST ALAND HEALTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF Eployec's Gites, aldmes and EP cone ot Employee's “name, oddrecn aad tads
Bpanver SELASSIE IMMANUEL SELASSIE
ioe FRUITVALE AVE 2322 FRUITVALE AVE

¢c APT. ¢
OAKLAND CA 94601 GAKLAND CA 94601
“CA” piears3 Sn © opt ee aim, “asso7.04 | [OR pIoeTes Bet ae vase Pastiy.04
rn Wigetes tk 18 Lecel wages, tips, otc. | [72 @tate Income tox [it toca wees, Toe, on.

— 5157.41 5187.41

1D Lacal incéme tax Lerally name | 1 Leeg! income tax fo Leooatiy riene

 

 
7801-29. sas
. ie Lap cate CAS TENE Riled04/46/19 USRC C: “iE PSatorehk baosce bal 7

 

 

 

 

do Y ae ad # Bias
i ge. Soniye wey te, s A : Sy ee ‘ay sMUGDateur 03/217 8
dhrerttiatia ti Smiles 2 sth tas iall bie aes” wn ene, famed
Service For: _ Your Account Summary . pe
EMMANUEL SELASSIE Amount Due on Previous Statement $124.28
2355 VALLEY STAPT3 Payment(s) Received Since Last Stafement oy © 0.00
” 2 Tee
OAKLAND, CA 94612 Previous Unpaid Balance $124.28
cm Current PG&E Electric Delivery Charges . $12.20
eR EAST BAY COMMUNITY ENERGY Electric Generation *
Charges ' 3.43

‘orm 7a. a.m.-9 p.m.

S . =
Phone: 1-800-748-6000 Total Account Balance a $139.91

www.pge.com/MyEnergy

RTE HA 15-Day Notice: A “Your bill includes a past due

 

 

 

 

www.pge.com/waystopay balance of $112.99. To avoid disconnection of:

your utility service, please pay the past due amount
on or before 03/20/2019. For assistance or to
make a payment, pléase call customer service at
1-800-743-5000. *

 

 

Important Messages ‘ . \

CARE Program You may qualify for a monthly discount with the California Alternate Rates for Energy (CARE) Program, To fi nd out more
and apply online, visit www.pge.com/care.

Usted podria reunir los requisitos de un descuento mensual con el California Alternate Rates for Energy Program (CARE). Para obtener mas
Informactén y hacer su solicitud en Internet, visite www.pge. com/espanol/care.

te eo oe me ever pom etn an Ameren te 6 ae oh nee erm eget Ser tine. weet = he 2% wae eee eee

Please relurn this p portion with your payment. No Btapies or] Or paper Clips. Do Not f fold. T Thank yo fou.

a790932853.4busuDngogDasannnnonaee:

 

erm wae OE eee ee ee

Account Number: Due Date; \ Total Amount Due:
3128519665-0 Upon Receipt $139.91 | HuORE fk . a =

ge

ati

 

 

 

7

03544001264701 AB 0.40 6914473; |
Apu fgbalgolgacd yg fatats|ye Petal PG&E

BOX 997300
EMMANUEL SELASSIE
2355 VALLEY ST APT 3 SACRAMENTO, CA 95899-7300

OAKLAND, CA 94612-2455

 

d ' Page 1 of 4
E Primed with Water Based inks on SFI certified Paper

 
(29-Cv-01113-SKC Document 1 Filed.04/16/19 USDC Colorado Page 27 of 29

   
 

cha

 
  
      
 

  
  
 
  

  

2356 S Street.

Q .

 

Cte, 2e77,

     

  
 
     
  
   

 
 
  

Ei i OF Cu OR

 

/

 

    
  
  
  

 
  
    
  
 
 
   

 

   

       
  
 

7 like & be Te S bewuahy
nw. Obiwu ta Clem becuse he 1
Cousin. wither. la Irev’s Sef.
i uh bm om had in Niger’

 
  
   

        
  
 
   

   
  

¢

Rs

af

 

im Fake u's. So i

Au

    

     

as

-

and le

    
   

rv

 
     

  
 

Cc

    
  
 
    
   

    
   

 

Case
d he b
Sian M&M
Sheuld he
sth Unt

   
 

 
 
   

tts -
fos

lee

 
  
   

 
 
  
   
  
  
  

  
   
 

‘ep, L
Setis fh

Qax

-

€ attached a
Tht: |
this

Ih

 

~

 
  
  

   

    
    

Ye

      
  

 
    
  

le

ve

S

w @
APT 3.
$ velessec ™m wele he

at 2305

  
 

           
 
 
 

   

 

 

 

C
ive af This Seme address

   

  
 

Yours Feat

  

 

 
BESEPLZY OD (WIANAG?
oy many AIUS fd) J of

‘9sneklings
as cainn Tiedt 4 CNY

//
a/
of

DC Coloradéy Page 28 of 29

 

bi zi/ho
Q1008-a5 KON

LARS ¢
MUPHO “NV OC )¢9

Meo) issore x) So ey
OLE tiasiv #
“) WAlNO eee,

; me

Case 1:19-cv-01113-SKC Document1 Filed 04/16/19 We
~

Wella tlle ffef!
